DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed January 17, 2022, with respect to the drawing objections, have been considered and are accepted. The drawing objections have been withdrawn.
Applicant’s arguments, see page 6, filed January 17, 2022, with respect to the claim rejections under 35 U.S.C. §112(b) have been considered and are accepted. The 35 U.S.C. §112(b) rejections have been withdrawn.
Applicant’s arguments, see pages 6-8, filed January 17, 2022, with respect to the claim rejections under 35 U.S.C. §102(a)(1) and 35 U.S.C. §103(a) have been considered but are moot because the new grounds of rejection are necessitated by Applicant’s amendments, the instant office action has been made final.

Response to Amendment
This office action is in response to the amendments and / or remarks filed on January 17, 2022. Claims 2, 4, 5, 9, 13, 15, 19, 21, 23, 25 and 27 have been withdrawn, and Claims 1, 3, 6-8, 10-12, 14, 16-18, 22, 24, and 26 are pending and currently being examined.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-9, 11-15, 16-19, 20, 22-25, and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cassegrain (FR 2629794 A1), with an English description provided herein.
	
	Regarding Claim 1, Cassegrain teaches system comprising: 
A handbag (10) comprising an exterior surface (wherein there is an exterior surface), the exterior surface including an interchangeable-component-accepting region (top of the handbag (10)) adapted for acceptance of an interchangeable component in the form of a flap (12), the interchangeable-component- accepting region (14) including a first half of a zipper attachment mechanism (wherein half the zipper (14) is attached to the handbag) adapted for cooperation with a corresponding second half of the zipper attachment mechanism (wherein half the zipper (14) is attached to the flap) positioned upon one, of a plurality of exterior edges of the interchangeable component (12). (Figs. 1-2; Page 2)
The interchangeable component in the form of a flap (12), the flap (12) being configured to cover a portion of the exterior surface of the handbag (wherein the flap is configured to cover the top of the handbag as seen in figure 1), the interchangeable component comprising a piece of material (12) with the second half (wherein half the zipper (14) is attached to the flap) of the zipper attachment mechanism (14) being attached to the one exterior edge (the edge in which zipper (14) is attached) of the plurality of edges and, the second half (wherein half the zipper (14) is attached to the flap)  of the zipper attachment mechanism (14) being positioned on the one exterior edge of the plurality of edges of the interchangeable component (12) and being configured for attachment to the first half (wherein half the zipper (14) is attached to the handbag) of the zipper attachment mechanism (14). (Figs. 1-2; Page 2)

	Regarding Claim 3, Cassegrain further teaches wherein the interchangeable component (12) includes an embellishment (wherein Cassegrain teaches the flap may have “a different shape and/or color”). (Figs. 1-2; Page 2)

	Regarding Claim 6, Cassegrain further teaches wherein the interchangeable- component-accepting region (14) is configured to be completely covered (wherein the flap (12) covers the top of the handbag as seen in Figure 1) by the interchangeable component (12) when the second half (wherein half the zipper (14) is attached to the flap) of the zipper attachment mechanism (14) is coupled to the first half (wherein half the zipper (14) is attached to the handbag) of the zipper attachment mechanism (14). (Figs. 1-2; Page 2)

Regarding Claim 7, Cassegrain further teaches wherein the interchangeable- component-accepting region (the top of the handbag (10)) is sized and shaped to be entirely covered by the interchangeable component (12) when the first half (wherein half the zipper (14) is attached to the handbag) and the second half (wherein half the zipper (14) is attached to the flap)  of the zipper attachment mechanism (14) are engaged with one another thereby coupling the interchangeable component to the handbag (10). (Wherein the flap and opening of the handbag are designed in tandem for the flap to cover the top of the handbag). (Figs. 1-2; Page 2)

	Regarding Claim 8, Cassegrain further teaches wherein the interchangeable- component-accepting region (top of the handbag) is sized and shaped so that the first and second portions of the zipper attachment mechanism (14) cooperate to couple a portion, but not the entirety, of an exterior edge (edge of the flap (12) where the zipper is attached) of the interchangeable component (12) to the exterior surface (exterior surface of the handbag). (Wherein a conventionally operated zipper can be partially opened or closed). (Figs. 1-2; Page 2)

	Regarding Claim 11, Cassegrain further teaches wherein the interchangeable component (12) may be removed from the interchangeable-component-accepting region (top of the handbag) when the second portion (wherein half the zipper (14) is attached to the flap) of the zipper attachment mechanism (14) is disengaged from the first portion (wherein half the zipper (14) is attached to the handbag) of the zipper attachment mechanism (14). (Wherein Cassegrain teaches the flap may be detached). (Figs. 1-2; Page 2)

	Regarding Claim 12, Cassegrain teaches an exterior surface (exterior surface of handbag (10)  including an interchangeable-component-accepting region (top opening of handbag (10)) adapted for acceptance of an interchangeable component in the form of a flap (12), 3the interchangeable-component-accepting region (top opening of handbag (10)) including a first half (wherein half the zipper (14) is attached to the handbag) of a zipper attachment (14) adapted for cooperation with a corresponding second half (wherein half the zipper (14) is attached to the flap)  of the zipper attachment mechanism (14) positioned upon a single exterior edge of the interchangeable component (wherein the zipper (14) is positioned on one edge of the flap (12), the second half (wherein half the zipper (14) is attached to the flap) of the zipper attachment mechanism (14) being coupled to the interchangeable component (12). (Figs. 1-2; Page 2)

	Regarding Claim 14, Cassegrain further teaches wherein the interchangeable component (12) includes an embellishment (wherein Cassegrain teaches the flap may have “a different shape and/or color”). (Figs. 1-2; Page 2)

	Regarding Claim 16, Cassegrain further teaches wherein the interchangeable- component-accepting region (14) is configured to be completely covered (wherein the flap (12) covers the top of the handbag as seen in Figure 1) by the interchangeable component (12) when the second half (wherein half the zipper (14) is attached to the flap) of the zipper attachment mechanism (14) is coupled to the first half (wherein half the zipper (14) is attached to the handbag) of the zipper attachment mechanism (14). (Figs. 1-2; Page 2)

	Regarding Claim 17, Cassegrain further teaches wherein the interchangeable- component-accepting region (the top of the handbag (10)) is sized and shaped to be entirely covered by the interchangeable component (12) when the first half (wherein half the zipper (14) is attached to the handbag) and the second half (wherein half the zipper (14) is attached to the flap) of the zipper attachment mechanism (14) are engaged with one another thereby coupling the interchangeable component to the handbag (10). (Wherein the flap and opening of the handbag are designed in tandem for the flap to cover the top of the handbag). (Figs. 1-2; Page 2)

	Regarding Claim 18, Cassegrain further teaches wherein the interchangeable- component-accepting region (top of the handbag) is sized and shaped so that the first and (14) cooperate to couple a portion, but not the entirety, of an exterior edge (edge of the flap (12) where the zipper is attached) of the interchangeable component (12) to the exterior surface (exterior surface of the handbag). (Wherein a conventionally operated zipper can be partially opened or closed). (Figs. 1-2; Page 2)


	Regarding Claim 22, Cassegrain teaches an interchangeable component in the form of a flap comprising:
A piece of material (12) configured to cover a portion of the exterior surface (wherein the flap covers a portion of the handbags (10) exterior surface) of the handbag (10) and having a plurality of  edges (wherein the flap can be seen having a plurality of edges in Figs. 1-2), a second half (wherein half the zipper (14) is attached to the flap)  of a zipper attachment mechanism (14) being positioned along one edge (bottom edge of flap (12)) of the plurality of edges. (Figs. 1-2; Page 2)
The second half (wherein half the zipper (14) is attached to the flap) of the attachment mechanism being sized and shaped to be accepted into a first half (wherein half the zipper (14) is attached to the handbag) of a zipper (14) positioned on handbag (10), the interchangeable component (12) being configured to attach to the handbag (10) via cooperation between first half (wherein half the zipper (14) is attached to the handbag) of the zipper attachment mechanism (14) and the second half (wherein half the zipper (14) is attached to the flap) of the zipper attachment mechanism (14). (Wherein it can be seen in Figs. 1-2 that the opposing halves of the zipper are sized to be in cooperative engagement with one another.) (Figs. 1-2; Page 2)

	Regarding Claim 24, Cassegrain further teaches wherein the interchangeable component (12) includes an embellishment (wherein Cassegrain teaches the flap may have “a different shape and/or color”). (Figs. 1-2; Page 2)

Regarding Claim 26, Cassegrain further teaches wherein the interchangeable- component-accepting region (14) is configured to be completely covered (wherein the flap (12) covers the top of the handbag as seen in Figure 1) by the interchangeable component (12) when the second half (wherein half the zipper (14) is attached to the flap) of the zipper attachment mechanism (14) is coupled to the first half (wherein half the zipper (14) is attached to the handbag) of the zipper attachment mechanism (14). (Figs. 1-2; Page 2)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
Claim10 is rejected under 35 U.S.C. 103 as being unpatentable over Cassegrain (FR 2629794 B1), as applied to claim 1 above, and further in view of Moore (US 20120097495A1).
	Regarding Claim 10, Cassegrain teaches all of the elements of the invention described above in claim 1 above except; wherein the exterior surface includes a plurality of interchangeable-component-accepting regions.
	Moore further teaches a system (600), wherein the exterior surface (601) includes a plurality of interchangeable-component-accepting regions. (Wherein Moore teaches “two or more removable and optionally reversible art panels (604) being attached to the front section (601) of a satchel (600)”. ([0092])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the interchangeable component that attaches to an interchangeable-component-accepting region as taught by Cassegrain above, and duplicate that concept to provide for a plurality of component accepting regions as taught by Moore. When combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a plurality of interchangeable-component-accepting regions on a handbag in order for the user to have additional customization options.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Stuben (GB 307269 A), teaches an interchangeable flap handbag.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR E 136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733                       

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733